IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Township of Derry                        :
                                         :
            v.                           :   No. 663 C.D. 2016
                                         :
Zoning Hearing Board of Palmyra          :   Argued: June 5, 2017
Borough, Lebanon County                  :
                                         :
Shenandoah Mobile, LLC,                  :
                Appellant                :



BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE JULIA K. HEARTHWAY, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                       FILED: June 28, 2017


            Shenandoah Mobile, LLC (hereafter, Shentel) appeals from the March
29, 2016 order of the Court of Common Pleas of Lebanon County (trial court)
denying its application for a use variance and multiple dimensional variances.
            The underlying facts of this case are not in dispute. On May 17, 2014,
Shentel filed an application with the Zoning Hearing Board of Palmyra Borough
(Board), Lebanon County, seeking a use variance to place a monopole wireless
communication tower on property owned by the Borough of Palmyra (Borough)
located at 843 West Main Street (the Property). The Property is located in a C-2
Auto-Oriented Commercial Zoning District, which does not permit such towers, and
was acquired by the Borough as part of a road widening project adjacent to the
Property.      The Pennsylvania Department of Transportation (DOT) required the
Borough to acquire the Property for purposes of this project. The Borough classified
the Property as an uneconomic remnant and DOT approved this classification.
(Findings of Fact Nos. 1-5.)
                Section 10.02 of the zoning ordinance addresses the permitted uses in
the C-2 Auto-Oriented Commercial Zoning District, none of which include wireless
communication towers. For this reason, Shentel sought the use variance. In addition,
Shentel sought multiple dimensional variances, relating to the following sections of
the Borough’s zoning ordinance: 10.04.A; 11.02.K(4)(e); and 15.07.1                          More
specifically, section 10.04.A requires a 60-foot front yard setback for all commercial
uses and/or principal nonresidential buildings or uses in this zoning district. Shentel
sought a reduction in this setback to 40 feet. (Reproduced Record (R.R.) at 4.)
Section 11.02.K(4) permits wireless communications towers in the Manufacturing
District as a special exception use if certain conditions are met, including a setback in
subsection (e) of one and one-half times the tower height from the nearest property
line, street right-of-way line, easement line, and/or lease line, which equates to 180
feet. Shentel sought reductions in this setback to 42 feet; 43 feet, 5 inches; 60 feet;
and 103 feet, 11 inches, respectively. Id. Section 15.07 requires a driveway width of
20 feet. Shentel sought a reduction in the width to 15 feet. Id.
               After several continuances, the Board held a hearing on October 20,
2014. At this hearing, the Board permitted Shentel to orally amend its application to
request additional variances from sections 13.02.A and 13.02.B, as well as section
10.04.A(3), of the zoning ordinance. (Trial court op. at 2.) Section 13.02.A states

      1
          A copy of the Borough’s zoning code was filed as a supplemental record with this Court.



                                                 2
that any accessory building or structure shall comply in all respects with the yard
setback requirements for a principal building. Shentel sought similar setbacks for the
concrete base/platform and antenna as it did for the tower itself. (R.R. at 114-15.)
Section 13.02.B provides that no detached building or structure shall be placed closer
to the front-yard setback than the principal structure. Shentel sought a variance to
permit it to place cabinets in front of the tower. (R.R. at 115.) Section 10.04.A(3)
states that no building in the C-2 Auto-Oriented Commercial Zoning District shall
exceed two and one-half stories or 35 feet in height unless authorized as a special
exception by the Board. Shentel sought to construct a 120-foot high monopole tower.
(R.R. at 15-16.)
              Shentel presented the testimony of Deborah Baker, its site acquisition
consultant.   She testified that the proposed tower would be 120 feet tall, self-
supporting with no guide wires, with a gray, galvanized finish. She stated that the
tower would sit on a concrete pad measuring 10 foot by 16 foot, which would also
hold equipment cabinets, and be surrounded by a 50 foot by 50 foot fence. Baker
noted that the lease area would be 60 foot by 60 foot, with access to the site from
North Avenue. She confirmed that the deed to the Property identifies the site as an
uneconomic remnant from an eminent domain proceeding. She also noted that the
plan for the tower had been approved by the Federal Aviation Administration and
would not require lights. Finally, she indicated that there were at least six towers
closely located to the Borough and that the State Historic Preservation Office opined
that the proposed tower would not have any effect on any historical resources.
(Finding of Fact No. 6.)
              Shentel next presented the testimony of Gary Vaughan, an expert in
wireless communication and radio frequency coverage. He identified the Property as



                                          3
the site that was required in order for Shentel to provide the required radio frequency
coverage to the coverage objective. He also stated that the proposed tower height of
120 feet was the minimum height necessary to provide the desired radio frequency
coverage. (Finding of Fact No. 7.)
               Finally, Shentel presented the testimony of W. Jeffrey Nagorny, a civil
engineer.      He indicated that the proposed tower would be 42 feet from the
northwestern property line and 40 feet, 7 inches from the right-of-way on Lingle Ave.
He testified that the nearest lease line was 27 feet and the nearest easement line was
29 feet, 3 inches. He noted that the tower is designed for use by Shentel and three
other collocating carriers. Nagorny stated that the tower would be designed to fall
within a radius of 40 feet from the proposed location in the event of a catastrophic
collapse. (Finding of Fact No. 8.)
               The Borough presented the testimony of Roger Powl, its Borough
Manager. Powl confirmed that the Borough was required by DOT to acquire the
Property for a road widening project by filing a declaration of taking. He stated that
the Borough did not take part in planning the road widening project and that DOT
approved the classification of the property as an uneconomic remnant. He noted that
the Borough would receive $12,000.00 annually from Shentel for use of the Property,
along with an escalatory clause and additional payments for collocations. (Finding of
Fact No. 9.)
               Finally, Charles Emerick, Director of Community Development for
Derry Township, testified in opposition to Shentel’s application. He stated that the
uses permitted in the Auto-Oriented District must be non-objectionable in terms of
emission or visual impact, and not have an adverse effect on adjacent areas. He
stated that wireless communication towers are allowed as a conditional use in a



                                           4
Manufacturing District. Emerick stressed that section 11 of the zoning ordinance
sought to protect residential areas and land uses from potential adverse impacts of
towers. He noted that the zoning ordinance requires a setback of one and one-half
times the tower height to dwellings and that the requested variance for height relief
was approximately 243 percent. (Finding of Fact No. 10.)
              The Board held a second and final hearing on November 17, 2014, for
the sole purpose of rendering an oral decision with respect to Shentel’s variance
application. By a vote of two to one, the Board denied the application. However, the
Board failed to issue a written decision within the required 45 days under section
908(9) of the Pennsylvania Municipalities Planning Code (MPC), Act of July 31,
1968, P.L. 805, as amended, 53 P.S. §10908(9). As a result of the Board’s failure to
issue a written decision, Shentel posted a notice of deemed approval on the Property
and published a copy of said notice in the local newspaper, the Lebanon Daily News,
for two consecutive weeks. Derry Township (Township) thereafter filed an appeal of
the notice of deemed approval with the trial court. Shentel timely intervened in this
appeal. (Finding of Fact No. 11; Trial court op. at 2.)
              By order dated March 29, 2016, the trial court denied Shentel’s variance
application. In an adjudication filed simultaneously with this order, the trial court
rendered the findings of fact discussed above. The trial court addressed the variance
requirements set forth in section 910.2(a) of the MPC.2 While the trial court noted

       2
        Act of July 31, 1968, P.L. 805, added by the Act of December 21, 1988, P.L. 1329, 53 P.S.
§10910.2(a). Section 910.2(a) provides as follows:

              The board shall hear requests for variances where it is alleged that the
              provisions of the zoning ordinance inflict unnecessary hardship upon
              the applicant. The board may by rule prescribe the form of application
              and may require preliminary application to the zoning officer. The
(Footnote continued on next page…)

                                                 5
that there was substantial testimony regarding the unique nature of the property and
the difficulties the Borough faces in finding a conforming use for the Property in the

(continued…)

            board may grant a variance, provided that all of the following
            findings are made where relevant in a given case:


                   (1) That there are unique physical circumstances or
                   conditions, including irregularity, narrowness, or
                   shallowness of lot size or shape, or exceptional
                   topographical or other physical conditions peculiar to
                   the particular property and that the unnecessary
                   hardship is due to such conditions and not the
                   circumstances or conditions generally created by the
                   provisions of the zoning ordinance in the
                   neighborhood or district in which the property is
                   located.

                   (2) That because of such physical circumstances or
                   conditions, there is no possibility that the property can
                   be developed in strict conformity with the provisions
                   of the zoning ordinance and that the authorization of a
                   variance is therefore necessary to enable the
                   reasonable use of the property.

                   (3) That such unnecessary hardship has not been
                   created by the appellant.

                   (4) That the variance, if authorized, will not alter the
                   essential character of the neighborhood or district in
                   which the property is located, nor substantially or
                   permanently impair the appropriate use or
                   development of adjacent property, nor be detrimental
                   to the public welfare.

                   (5) That the variance, if authorized, will represent the
                   minimum variance that will afford relief and will
                   represent the least modification possible of the
                   regulation in issue.




                                              6
C-2 Auto-Oriented Commercial Zoning District, it concluded that Shentel failed to
establish an unnecessary hardship created by the Property’s unique physical
circumstances.
             The trial court noted that the unique hardship criterion is not satisfied
where, as here, an asserted hardship merely reflects a landowner’s desire to increase
profitability or maximize development potential. The trial court explained that:

             The asserted hardship is being caused by Palmyra
             Borough’s desire to put this piece of property, classified as
             an uneconomic remnant, to a profitable use for the
             Borough. Shentel has proven nothing more than the plain
             fact that the driving force behind this variance application is
             pure economic gain. As such, this financial hardship that
             will arise if the variance is not granted is not supported by
             the law.
(Trial court op. at 9-10; Conclusion of Law No. 1(b).) The trial court also concluded
that Shentel failed to show that there is no possibility that the Property can be
developed in strict conformity with the provisions of the zoning ordinance and that a
variance is necessary to enable the reasonable use of the same.
             Additionally, the trial court concluded that the variance, if authorized,
will alter the essential character of the neighborhood. In this regard, the trial court
stated that wireless communication towers are only permitted in the Manufacturing
District and, even then, only by special exception. The trial court stressed that
section 11.02.K(4)(b) of the zoning ordinance reflects a clear intent to protect
residential areas and encourage the location of towers in nonresidential areas, where
the adverse impact, including visibility, is minimal. However, the trial court noted
that the proposed tower is surrounded by residential properties and the application




                                           7
seeks 243 percent relief with respect to the 35-foot height requirement in a C-2 Auto-
Oriented Commercial Zoning District.3
              On appeal to this Court,4 Shentel argues that the trial court erred in
denying its variance application where the record shows that it demonstrated
compliance with each of the requisite standards for the granting of the use and
dimensional variances under section 910.2(a) of the MPC. We disagree.
              As noted above, section 910.2(a) requires an applicant for a variance to
establish the following:

                      (1) That there are unique physical
                      circumstances or conditions, including
                      irregularity, narrowness, or shallowness of lot
                      size or shape, or exceptional topographical or
                      other physical conditions peculiar to the
                      particular property and that the unnecessary
                      hardship is due to such conditions and not the
                      circumstances or conditions generally created
                      by the provisions of the zoning ordinance in
                      the neighborhood or district in which the
                      property is located.

                      (2) That      because    of    such    physical
                      circumstances or conditions, there is no
                      possibility that the property can be developed
                      in strict conformity with the provisions of the

       3
          The trial court did conclude that the variance, if authorized, would be the minimum
variance that will afford relief to Shentel. (Trial court op. at 12; Conclusion of Law No. 5.)

       4
          This Court’s review, where the trial court takes no additional evidence, but makes its own
findings based on the record before the zoning hearing board, is limited to determining whether the
trial court abused its discretion or committed an error of law. In re Appeal of Deemed Approved
Conditional Use, 975 A.2d 1193, 1199 (Pa. Cmwlth. 2009) (citation omitted). This Court will only
find an abuse of discretion where the trial court’s findings are not supported by substantial
evidence. Id.



                                                 8
                   zoning ordinance and that the authorization of
                   a variance is therefore necessary to enable the
                   reasonable use of the property.

                   (3) That such unnecessary hardship has not
                   been created by the appellant.

                   (4) That the variance, if authorized, will not
                   alter the essential character of the
                   neighborhood or district in which the property
                   is located, nor substantially or permanently
                   impair the appropriate use or development of
                   adjacent property, nor be detrimental to the
                   public welfare.

                   (5) That the variance, if authorized, will
                   represent the minimum variance that will
                   afford relief and will represent the least
                   modification possible of the regulation in
                   issue.

53 P.S. §10910.2(a). We have previously described the burden on an applicant
seeking a variance under section 910.2(a) of the MPC as a “heavy” one. Wilson v.
Plumstead Township Zoning Hearing Board, 894 A.2d 845, 850 (Pa. Cmwlth. 2006),
aff’d, 936 A.2d 1061 (Pa. 2007) (citation omitted). Our Pennsylvania Supreme Court
has stressed that an applicant for a variance must show that unnecessary hardship will
result if the variance is denied and that the proposed use will not be contrary to the
public interest. Hertzberg v. Zoning Board of Adjustment, 721 A.2d 43, 47 (Pa.
1998).
             Generally, an unnecessary hardship can be established by evidence that:
(1) the physical features of the property are such that it cannot be used for a permitted
purpose; (2) the property can be conformed for a permitted use only at a prohibitive
expense; or (3) the property has no value for any purpose permitted by the zoning



                                           9
ordinance. Id. Additionally, the reasons for granting a variance must be “substantial,
serious and compelling,” and the hardship “must be unique or peculiar to the property
as distinguished from a hardship arising from the impact of zoning regulations on an
entire district.” Valley View Civic Association v. Zoning Board of Adjustment, 462
A.2d 637, 640 (Pa. 1983) (citations omitted). “Moreover, mere evidence that the
zoned use is less financially rewarding than the proposed use is insufficient to justify
a variance.” Id. Importantly, “[i]n evaluating hardship the use of adjacent and
surrounding land is unquestionably relevant.” Id.
             However, in Hertzberg, our Supreme Court discussed a lesser burden
with respect to dimensional variances, as opposed to use variances, stating as follows:

             [W]e now hold that in determining whether unnecessary
             hardship has been established, courts should examine
             whether the variance sought is use or dimensional. To
             justify the grant of a dimensional variance, courts may
             consider multiple factors, including the economic detriment
             to the applicant if the variance was denied, the financial
             hardship created by any work necessary to bring the
             building into strict compliance with the zoning
             requirements and the characteristics of the surrounding
             neighborhood. To hold otherwise would prohibit the
             rehabilitation of neighborhoods by precluding an applicant
             who wishes to renovate a building in a blighted area from
             obtaining the necessary variances.
721 A.2d at 50. Nevertheless, this Court has explained that, while the standard
requiring an applicant to show that unnecessary hardship will result if a variance is
denied and that the proposed use will not be contrary to the public interest remains
intact, “[i]t is only the stringency of the standard in proving an unnecessary hardship
that varies, depending on whether a use or dimensional variance is sought.” Society
Hill Civic Association v. Philadelphia Zoning Board of Adjustment, 42 A.3d 1178,
1186 (Pa. Cmwlth. 2012). In other words, Hertzberg merely “relaxed” the degree of


                                          10
hardship that an applicant was required to show. Township of Northampton v. Zoning
Hearing Board, 969 A.2d 24, 27 (Pa. Cmwlth. 2009).               In Society Hill Civic
Association, we further held that “[w]here no hardship is shown, or where the
asserted hardship amounts to a landowner’s desire to increase profitability or
maximize development potential, the unnecessary hardship criterion required to
obtain a variance is not satisfied even under the relaxed standard set forth in
Hertzberg.” 42 A.3d at 1187.
             In the present case, the trial court properly recognized that the Property
itself was “irregular in shape, quite narrow, steep sloping topography on part of the
lot, and has a storm water channel.” (Conclusion of Law No. 1(a).) However, the
trial court also properly recognized that any asserted hardship is caused by the desire
of the landowner, the Borough, to utilize the Property for a profitable use. Indeed,
the Property was acquired by the Borough, albeit at the mandate of DOT, as part of a
road-widening project, and has been identified as an uneconomic remnant on the
deed. In other words, the Borough itself had determined that the Property would
have no economic value when it was created.            The only hardship here is the
Borough’s desire to create profit from a piece of land that the Borough knew would
not be profitable when it was obtained. In similar circumstances, we have reversed
the grant of a variance to a developer who subdivided land, thereby creating a
residual lot that did not conform to the applicable zoning ordinance, and who
thereafter sought a variance in light of this nonconformity. See Carman v. Zoning
Board of Adjustment, 638 A.2d 365 (Pa. Cmwlth. 1994).
             Moreover, as the trial court concluded, the record here lacks evidence
that, due to the physical circumstances of the Property, there is no possibility that the
Property can be developed in strict conformity with the provisions of the zoning



                                           11
ordinance. In fact, the only evidence in this regard is the testimony of Powl, the
Borough Manager, who merely answered in the affirmative when asked if he
believed the Property could not be developed in strict conformity with the zoning
ordinance and if he believed that the tower was necessary to enable some use of the
Property. As the trial court recognized, this testimony was “superficial at best.”
(Conclusion of Law No. 2.)
               Furthermore, and perhaps more importantly, the zoning ordinance in
effect at the time of Shentel’s application expressed a clear desire to locate wireless
communications towers away from residential areas and to minimize any potential
impact on the essential character of the neighborhood.5 Indeed, section 11.02.K(4)(b)
of the zoning ordinance provides, in pertinent part, the following goals and objectives
with respect to such towers:

               (1) Protect residential areas and land uses from potential
               adverse impacts of towers and antennas.

               (2) Encourage the location of towers in nonresidential
               areas.

               (3) Minimize the total number of towers throughout the
               community.

                                                 ...

               (5) Encourage users of towers and antennas to locate them,
               to the extent possible, in areas where the adverse impact on
               the community is minimal.



       5
          The trial court notes that the zoning ordinance was updated in March 2015. Shentel filed
its application in May of 2014 and it is the zoning ordinance in effect at that time that controls the
disposition here.



                                                 12
             (6) Encourage users of towers and antennas to configure
             them in a way that minimizes the adverse visual impact of
             the towers and antennas through careful design, siting,
             landscape screening and innovative camouflaging
             techniques.

                                          ...

             (9) Avoid potential damage to adjacent properties from
             tower failure through engineering and careful siting of
             tower structures.
Such desire for protection of nearby properties is also evident in section
11.02.K(4)(e) of the zoning ordinance, which imposes a setback requirement of one
and one-half times the tower height. Additionally, the concern for minimization of
the visual impact of these towers is emphasized in section 11.02.K(4)(b)(6) above, as
well as sections 11.02.K(4)(h) (requiring wireless communication towers to “be
painted silver or have a galvanized finish retained, in order to reduce the visual
impact . . . they may be painted green up to the height of nearby trees”), 11.02.K(4)(i)
(prohibiting artificial lighting, unless required by federal law), and 11.02.K(4)(j)
(requiring any base fence to be surrounded by a screen and to include screen
planting/vegetation).
             In this case, the record indicates that the Property sits at the busy
intersection of S.R. 422, which constitutes “Main Street” in the Borough, and Lingle
Avenue.    Powl, the Borough Manager, acknowledged that the neighborhood in
question was “mostly residential,” (R.R. at 94), and the trial court noted that the
Property was “surrounded by residential properties, which is in direct contravention
to the intended placement of wireless communication towers in [the] Borough . . . .”
(Trial court op. at 12; Conclusion of Law No. 4.)     Further, as the trial court noted,
there is a height limitation in the C-2 Auto-Oriented Commercial Zoning District of
35 feet and Shentel, by seeking a variance to erect a 120-foot tower, asks for 243


                                          13
percent relief from this height limitation. We agree with the trial court that such
request was “so far beyond what is permitted in the district that the height of the
tower would significantly alter the essential character of the neighborhood if it were
authorized.” Id.
            Accordingly, the order of the trial court is affirmed.




                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




                                          14
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Township of Derry                     :
                                      :
           v.                         :    No. 663 C.D. 2016
                                      :
Zoning Hearing Board of Palmyra       :
Borough, Lebanon County               :
                                      :
Shenandoah Mobile, LLC,               :
           Appellant                  :


                                  ORDER


           AND NOW, this 28th day of June, 2017, the order of the Court of
Common Pleas of Lebanon County, dated March 29, 2016, is hereby affirmed.



                                          ________________________________
                                          PATRICIA A. McCULLOUGH, Judge